754 N.W.2d 665 (2008)
Wallace J. LAWRENCE, Respondent,
v.
WILLMAN TRUCKING, INC., and SFM Insurance Company, Relators, and
Minneapolis Clinic of Neurology, Healthpartners, Unity Hospital, and Orthopaedic Partners, P.A., Intervenors.
No. A08-815.
Supreme Court of Minnesota.
August 19, 2008.
Howard S. Carp, Borkon, Ramstead, Mariani, Fishman & Carp, Ltd., Minneapolis, MN, for respondent.
Steven T. Scharfenberg, Lynn, Scharfenberg & Associates, Minneapolis, MN, for relators.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 14, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Eric J. Magnuson
Chief Justice
DIETZEN, J., took no part in the consideration or decision of this case.